DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 20120090236 A1) in view of Staffeldt (US 20180317409 A1).
 	For claim 1, Orr teaches an aeroponic plant growing apparatus, the apparatus comprising: 
at least one climate-controlled growth chamber (para. 0014,0026) containing: a plurality of plant support structures (2) for receiving and supporting a plurality of plants, each plant support structure (a structure can constitute 2 pods, and as shown in fig. 1, there are two structures, one left and one right, each structure comprising 2 pods) having at least one rotatable bi-directional rotating coupler (there are at least two fitting 14 per the left structure or the right structure, and the fitting is a rotating coupler because it allows the pods to rotate; also, it is a bi-directional because each coupler 14 having return piping 38 and supply piping 34 as part of the fitting; NOTE that Orr stated in para. 0033 that the structure can be independently controlled “each platform may have its own motor and be independently controlled, if desired. Reversing the direction of the adjacent platform greatly reduces the chance that plants associated with adjacent 
each plant support structure having a divider (para. 0031, the lid with a hole for the basket) for dividing each plant support structure into an upper zone (fig. 1, zone where the canopy or leaves occupied; also, para. 0026) for supporting a canopy portion (22) of the plurality of plants, and a lower zone (fig. 1, zone in the area above ref. 30; also, para. 0026) for supporting a root portion of the plurality of plants, the lower zone of each plant support structure having at least one manifold (30; also, para. 0032) in fluid communication with the at least one coupler for delivering a nutrient-rich solution to the root portion of the plurality of plants (all parts are in fluid communication with each other in order to provide nutrient solution to the plants); 
a nutrient delivery system (34,62,38,58) in fluid communication with each least one coupler, the nutrient delivery system configured to deliver a nutrient-rich solution to the lower zone of each plant support structure via a first fluid passageway through each at least one coupler, and to retrieve excess solution draining therefrom via a second fluid passageway through each at least one coupler; 
a plurality of sensors (para. 0014,0020) to measure the climate within each growth chamber, and to generate a signal indicative thereof; and 
a single controller (para. 0014,0020,0022) operative to receive the signals from the plurality of sensors, and programmed to individually control the climate within each of the plurality of growth chambers based on the signals.

	For claim 2, Orr as modified by Staffeldt teaches the aeroponic plant growing apparatus as described above and further teaches wherein the growth chamber is enveloped by a wall comprising a non-porous, light-reflective material (para. 0022,0026 of Orr).  
For claim 3, Orr as modified by Staffeldt teaches the aeroponic plant growing apparatus as described above and further teaches wherein the plurality of plant support structures are each rotatable while in fluid communication with the nutrient delivery system (para. 0033 of Orr, each support structure rotate independently).  
For claim 4, Orr as modified by Staffeldt teaches the aeroponic plant growing apparatus as described above but is silent about the plurality of plant support structures 
For claim 5, Orr as modified by Staffeldt teaches the aeroponic plant growing apparatus as described above and further teaches wherein the dividers may be removably mounted within the plant support structures (para. 0031 of Orr, the lid is removable or may be removable).  
For claim 6, Orr as modified by Staffeldt teaches the aeroponic plant growing apparatus as described above and further teaches wherein the dividers form apertures for receiving and supporting the plurality of plants (para. 0031 of Orr, the lids have holes for the plants).  
For claim 7, Orr as modified by Staffeldt teaches the aeroponic plant growing apparatus as described above and further teaches wherein the at least one plant support structures are each mounted onto a base (either refs. 6 or 54 of Orr) for supporting the nutrient-rich delivery system for cycling fluids to each at least one plant support structure.  
For claim 8, Orr as modified by Staffeldt teaches the aeroponic plant growing apparatus as described above and further teaches wherein some of the plurality of sensors are positioned within the lower zone to maintain the root portion of the plants at a temperature lower than the upper zone (para. 0020 of Orr states the sensors are .  
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Orr as modified by Staffeldt as applied to claim 1 above, and further in view of Van Schuyver (US 2459477 A).
For claim 9, Orr as modified by Staffeldt teaches the aeroponic plant growing apparatus as described above but is silent about wherein the rotating coupler comprises a housing for releasably connecting a stationary coupler shaft with a rotatable manifold nozzle mount. 
Van Schuyver teaches a coupler comprises a housing (14,15) for releasably connecting a stationary coupler shaft (2) with a rotatable manifold nozzle mount (13,14,18,19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a rotating coupler having a housing as taught by Van Schuyver in place of the coupler of Orr as modified by Staffeldt in order to provide a coupler that is adaptable to high pressure lines and is a good fluid-tight connection (as taught in Van Schuyver). 
For claim 10, Orr as modified by Staffeldt and Van Schuyver teaches the aeroponic plant growing apparatus as described above and further teaches wherein the housing is releasably connected to the stationary coupler shaft, and releasably connected to the rotatable manifold nozzle mount (as shown in fig. 1 of Van Schuyver).  
For claim 11, Orr as modified by Staffeldt and Van Schuyver teaches the aeroponic plant growing apparatus as described above and further teaches wherein the 
For claim 12, Orr as modified by Staffeldt and Van Schuyver teaches the aeroponic plant growing apparatus as described above and further teaches wherein the releasable connection between the housing and the manifold nozzle mount comprises a second quick-release lock- spring (34 of Van Schuyver).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as modified by Staffeldt as applied to claim 1 above, and further in view of Fujiyama (US 20140318012 A1). 
 	For claim 13, Orr as modified by Staffeldt teaches the aeroponic plant growing apparatus as described above but is silent about wherein the at least one growth chamber comprises a plurality of growth chambers configured in a stacked arrangement.
Fujiyama teaches a plant growing apparatus comprising at least one growth chamber comprises a plurality of growth chambers configured in a stacked arrangement (fig. 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the at least one growth chamber of Orr as modified by Staffeldt be comprised of a plurality of growth chambers configured in a stacked arrangement as taught by Fujiyama in order to provide for space saving and to have a larger production of plants.  	
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.
Applicant argued that Applicant submits that a skilled person would know and understand that the presently claimed coupler does not open or close, but instead is always open to transmit pressurized fluid in either direction.

	The claimed limitation of “rotatable bi-direction rotating coupler” does not limit to open to transmit pressurized fluid in either direction. This limitation can either be interpreted as “open to transmit pressurized fluid in either direction” OR it can mean that the coupler rotates in more than one direction. As stated in the above, Orr teaches a rotating coupler 14 to allow rotation of the structure 2. In addition, para. 0033 of Orr clearly stated that the structure can be independent controlled (last couple of lines in the paragraph), thus, clearly Orr teaches the limitation of “at least one rotatable bi-directional rotating coupler sealably positioned therein, each plant support structure being independently rotatable about a central axis of the at least one coupler” as explained in the above. 
	In addition, as stated in the rejection above, in the event that applicant does not agree with the examiner’s interpretation of Orr, Staffeldt teaches a coupler that have bi-directional rotation. Thus, this limitation is nothing new in the art and one of oridinary skill in the art would rely on Staffeldt teaching and employed it in Orr so that the coupler can have bi-directional rotation. 
Applicant argued that Orr does not teach independently rotatable 'pods' that receive and rotate with at least one bi-directional coupler. Instead, Orr clearly teaches that a number of grow 'pods' 2 are supported on a rotating platform 6. Each ''platform 6 is driven by a drive motor 42 and a drive mechanism 46 ... via a belt or gear" (Paragraph [0033]), the drive motor and drive mechanism requiring a
series of complicated "pulleys or gears" to rotate the return fluid piping, the platform, and the pods. As such, all of the 'pods' secured to a platform will rotate when the platform rotates, thereby preventing each pod from rotating independently.
	The last couple of lines in para. 0033 of Orr clearly stated that the structure or each platform can be independently controlled. Thus, this means that they are independently rotatable.
Applicant argued that moreover, the system is further differentiated by the fact that even the platforms cannot rotate independently. For example, to accommodate the rotation of one platform in a first direction, Orr requires a "reverse drive mechanism 50 ... such that when one platform rotates 6, the adjacent platform 6 will rotate in an opposite direction." (emphasis added, Paragraph [0033]) At no time does Orr teach or suggest a plurality of plant support structures that can rotate independently.

	This argument is addressed in the above and in the rejection. Thus, please see above. 
Applicant argued that given that the platforms rotate, there is no motivation in Orr to include a coupler (of any kind) that would allow for each pod to rotate independently. There is no teaching or suggestion in the reference that such a modification would improve plant growth or system efficiencies. There is no reason in the reference to achieve independent pod rotation, particularly when doing so would require the use of additional piping, nozzles, and other fluid flow componentry, further complicating an already complex system. Moreover, even if such a modification were made, Orr fails to teach a closed-loop system, instead teaching the return of excess fluids to an open tank with possible exposure to contaminates when the fluid crosses the opening for the input line. Applicant submits the inclusion of a valve or coupler into Orr is entirely contrary to the teachings of the reference, and to suggest otherwise necessarily requires that the Examiner improperly rely on the benefit of hindsight.

	Applicant did not claim a closed-loop system, thus, arguing against Orr not teaching this is irrelevant. In addition, even if so claim, Orr clearly teaches a closed-loop system since nutrient is supply by way of supply piping 34 and nutrient is returned by return piping 38 and recycle back again as clearly stated in para. 0035. Thus, the system of Orr is a closed-loop one. 
Applicant argued that even if a skilled person were motivated by the teachings of Orr to include a valve or coupler into each 'pod' (which Applicant strongly denies), the valve disclosed by the Morrissey would still not achieve the presently claimed subject matter.
 	The valve has been deleted from the claimed limitation, thus, applicant’s argument is irrelevant. Applicant claims a coupler, which is not the same as a valve unless applicant claimed so but applicant did not.  
Applicant argued that notwithstanding that Morrissey teaches a valve, Applicant submits that a skilled person would not be lead, directly and without difficulty, to include the Morrissey valve into the 'pods' disclosed by Orr. Such a modification to Orr would not only fail to arrive at the presently claimed subject matter, but it would actually render the Orr system inoperable.

 	The valve has been deleted from the claimed limitation, thus, applicant’s argument is irrelevant. Applicant claims a coupler, which is not the same as a valve unless applicant claimed so but applicant did not.
Applicant argued that first, for the reasons outlined above, Applicant reiterates that a skilled person would not be motivated to include the valve disclosed by Morrissey into the Orr 'pods', that they could not do so directly and without difficulty, and that the end result would not be operable. Applicant submits that Van Schuyver, which is over 70 years old and relates to a valve coupling for use in high pressure, fluid-tight pipe joints, does not cure the defects of either Orr or Morrissey.

The valve has been deleted from the claimed limitation, thus, applicant’s argument is irrelevant. Applicant claims a coupler, which is not the same as a valve unless applicant claimed so but applicant did not.
 	In regard to Van Schuyver being over 70 years old, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). 
Applicant argued that even if a skilled person were motivated to employ the valve having a rotating coupler housing taught by Van Schuyver in place of the valve of Orr as modified by Morrissey (which Applicant strongly denies), there is no teaching or suggestion in any of the references as to how the valve would be operable as a bi-directional coupler to provide a fluid flow into and out from the 'pods'.

Applicant argued that Fujiyama relates to a different growing system that would lead a skilled person away from the presently claimed aeroponics system. It is for at least this reason that the presently claimed technology ensures that each independently rotatable plant support structure comprises a bi-directional fluid flow coupler, wherein the nutrient solution is directly delivered to and drained from each bin through the coupler. 

Fujiyama was not relied on for independently rotatable plant support structure comprises a bi-directional fluid flow coupler, wherein the nutrient solution is directly delivered to and drained from each bin through the coupler as argued. Fujiyama was relied on for a teaching of a plant growing apparatus comprising at least one growth chamber comprises a plurality of growth chambers configured in a stacked arrangement (fig. 21). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the at least one growth chamber of Orr as modified by Morrissey be comprised of a plurality of growth chambers configured in a stacked arrangement as taught by Fujiyama in order to provide for space saving and to have a larger production of plants. (emphasis on the underlined).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643